Name: COMMISSION REGULATION (EC) No 893/96 of 15 May 1996 temporarily suspending the issue of export licences for certain milk products and laying down the extent to which applications for licences still pending can be met
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  international trade
 Date Published: nan

 No L 119/50 EN Official Journal of the European Communities 16. 5 . 96 COMMISSION REGULATION (EC) No 893/96 of 15 May 1996 temporarily suspending the issue of export licences for certain milk products and laying down the extent to which applications for licences still pending can be met THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (3), as last amended by Regulation (EC) No 823/96 (% and in particular Article 8 (3) thereof, Whereas the market in certain milk products is currently subject to uncertainty; whereas licence applications of a speculative nature should be avoided which may lead to distortions of competition between operators and potenti ­ ally disrupt the continuity of exports of these products for the remainder of the period in question ; whereas the issue of export licences for the products involved should be temporarily suspended and licences should not be issued for some of these products for which applications are still pending; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 1 . The issue of export licences for milk products falling within CN code 0406 is hereby suspended for the period from 16 to 31 May 1996. 2. Export licences shall be issued in respect of applica ­ tions covering products falling within CN code 0406 which were submitted on 10 May and are still pending and against which licences would be issued from 17 May 1996. 3 . Export licences shall be issued in respect of applica ­ tions covering products falling within CN code 0406 which were submitted on 13 May and are still pending and against which licences would be issued from 20 May 1996, except for pending applications covering products falling within CN codes 0406 30, 0406 90 23, 0406 90 78 and 0406 90 87, against which no licences shall be issued. 4. No licences shall be issued for products falling within CN codes 0406 for which applications submitted on 14 and 15 May 1996 are still pending and against which licences would have been issued from 21 May 1996. Article 2 This Regulation shall enter into force on 16 May 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28. 6. 1968 , p. 13. (2) OJ No L 307, 20. 12. 1995, p. 10 . (3) OJ No L 144, 28 . 6. 1995, p. 22. M OJ No L 111 , 4. 5. 1996, p. 9.